Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 19, 2015

                                     No. 04-15-00070-CV

                      SKYLINE EMS INC. and Juan “Johnny” Cordero,
                                    Appellants

                                               v.

                                    AR CONCEPTS INC.,
                                         Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15618
                      The Honorable Richard E. Price, Judge Presiding

                                        ORDER
       Appellants’ brief was original due on April 13, 2015. On April 13, 2015, this court
granted Appellants’ first motion for extension of time and Appellants’ brief was due to be filed
on May 13, 2015. On May 13, 2015, Appellants’ counsel filed its second motion for extension
of time, seeking an additional thirty day extension. Appellants’ motion is GRANTED.
Appellant’s brief is due to be filed by June 15, 2015. Absent extenuating circumstances, no
further extensions will be granted.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court